Citation Nr: 1743795	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a left knee strain prior to June 13, 2011.

2. Entitlement to a disability rating in excess of 30 percent since August 1, 2012, for postoperative residuals of a total left knee arthroplasty with osteoarthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1968, and from January 1970 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An August 2015 rating decision assigned a temporary total disability rating from June 13, 2011, to July 31, 2012 for postoperative residuals of a total left knee arthroplasty with osteoarthritis. 

The Board previously remanded the matter in February 2013 and September 2016 for additional development.

The Veteran testified before the undersigned during a September 2012 hearing.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to June 13, 2011, the Veteran's left knee strain was not manifested by moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.

2. Since August 1, 2012, the Veteran's postoperative residuals of a total left knee arthroplasty with osteoarthritis have not been manifested by ankylosis; limitation of extension to 30 degrees or more; or nonunion of the tibia and fibula with loose motion, requiring a brace.


CONCLUSIONS OF LAW

1. Prior to June 13, 2011, the criteria for a rating in excess of 10 percent for a left knee strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

2. Since August 1, 2012, a rating in excess of 30 percent is not warranted for postoperative residuals of a total left knee arthroplasty with osteoarthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256, 5261, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Id.

The Board finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  38 C.F.R. § 3.159(c).  The most recent VA examination conducted in January 2017 included notations that there was pain on weight-bearing, and this is taken into account.

Although VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of higher ratings for his left knee prior to June 13, 2011,  nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion since August 1, 2012.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board therefore finds that remanding any issue decided herein for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations for consideration include 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, to include Diagnostic Codes 5055, 5256, 5257, 5260, 5261 and 5262, - all of which were provided to the Veteran in the April 2015 supplemental statement of the case, the August 2015 decision review officer decision, and the April 2017 supplemental statement of the case, and will not be repeated here in full.  Other Diagnostic Codes relevant to knee disabilities that were not previously provided are discussed below.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Prior to June 13, 2011 

The Veteran asserts that he is entitled to a rating higher than 10 percent prior to June 13, 2011 for his left knee strain, which was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (for limitation of flexion).  The Veteran was granted a 10 percent rating prior to June 13, 2011, based on painful left knee motion, which allows for at least the minimum compensable rating for a particular joint.  See 38 C.F.R. § 4.59.  The appellant seeks a higher rating.  

The Board has reviewed all of the evidence of record, and finds that ratings higher than 10 percent under Diagnostic Codes 5260 and 5261 are not warranted.  

Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

A limitation of flexion to 30 degrees allows for a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of extension to 15 degrees allows for a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

A rating of 20 percent is warranted where there is evidence of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion at the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Based on a review of the treatment record, the Veteran's left knee disability failed to meet the schedular criteria for a higher rating.  An August 2006 medical treatment record documented a normal left knee.  Subsequently, an April 2007 VA examination report noted a left knee strain.  The Veteran complained of stiffness, swelling, fatigability, dislocation, and constant pain.  He did not report incapacitation, nor did the examiner find functional impairment of the knee.  

Physical examination in April 2007 revealed no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  There was no recurrent subluxation locking pain, joint effusion or crepitus.  Left knee motion study showed flexion to 140 degrees, and extension to 0 degrees.  The medial and lateral collateral ligaments were within normal limits.  The medial and lateral meniscus of the left knee was also within normal limits.  The record  did not show evidence of ankylosis or evidence of dislocation of the semilunar cartilage.

In January 2017, a VA examiner reviewed the Veteran's record and noted the Veteran's diagnosis of a left knee strain, but was unable to determine any functional limitations attributable to a left knee disorder or ascertain the nature of any passive range of motion on weight-bearing and non-weight bearing for the period prior to June 13, 2011.

Based on these results, the Veteran was not entitled to an increased rating under the rating criteria.  During this period there were no objective findings of left knee ankylosis; therefore, Diagnostic Code 5256 is inapplicable. 38 C.F.R. § 4.71a.

The Board recognizes that VA treatment and examination records noted subjective complaints of knee pain and swelling, however, there is no evidence of functional loss.  Given the Veteran's reportedly painful - albeit, non-compensable limitation of left knee motion the 10 percent rating assigned for the term prior to June 13, 2011, appears to be consistent with DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, there is no basis for an increased rating.  Neither extension limited to 15 degrees, nor flexion limited to 30 degrees was shown.  The appellant was not shown to suffer from a service connected dislocated semilunar cartilage, and there is no evidence of recurrent subluxation or lateral instability thus precluding a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.   Thus, the evidence preponderates against finding that any functional limitation of the left knee approached the criteria for a compensable evaluation for either limited flexion or extension prior to June 13, 2011.  

At the hearing, the Veteran recounted an incident of left knee instability when he stepped over the edge of a roof.  The Board finds that the evidence preponderates against entitlement to a separate compensable rating under Diagnostic Code 5257, as there is no objective, competent indication of lateral instability or recurrent subluxation as contemplated under that diagnostic code, nor does there appear to be the near equivalent of such symptomatology.  First, the Veteran does not contend, nor does the record show, that he had subluxation.  Instead, the Veteran complained of a feeling of instability as his knee "buckled".  The Veteran stated that he was always able to catch himself before the knee gave out, with the exception of the occasion described above as he stepped over the edge of a roof.  In order to warrant a separate rating for this type of disability, the evidence must show: 

At least slight recurrent subluxation or lateral instability is required for a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Alternatively, higher ratings could be assigned for "locking," pain and effusion in the joint, which warrants a 20 percent evaluation; or removal of the semilunar cartilage with residual symptoms, which warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259.

The Board has considered the Veteran's and his buddy's lay statements regarding feelings of left knee instability, and subjective reports of feelings of left knee instability or "giving way," however, the objective medical evidence of record shows a normal knee examination and left knee x-rays are more probative than the lay statements.  The Veteran is competent to report left knee symptoms as he perceives them.  Still, Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's and drawer tests, as well as varus and valgus stress testing.  The medical records documenting the absence of instability are more probative than the Veteran's description of his symptomatology on the question of whether instability, as defined by the rating code, is manifested.  In light of the lack of competent evidence corroborating lay claims of subluxation or lateral instability, the Board finds that weight of the medical evidence goes against a finding that the Veteran had subluxation or lateral instability in his left knee prior to prior to June 13, 2011.  

In summary, a separate compensable rating for lateral instability as contemplated by Diagnostic Code 5257 is not warranted, as it was neither diagnosed nor objectively shown.  

Diagnostic Code 5259 is also not applicable as there was no evidence of removal of the left knee cartilage prior to June 13, 2011.  The Board also notes that there has been no involvement with the tibia or fibula or evidence of genu recurvatum.  Accordingly, Diagnostic Codes 5262 and 5263 also are inapplicable.  

The Board acknowledges the Veteran's and his representative's assertions that his left knee disability was of greater severity prior to June 13, 2011.  However, the Board finds that the evidence of record preponderates against entitlement to a rating higher than 10 percent rating prior June 13, 2011, for the reasons discussed above.  The Veteran primarily has described his left knee symptoms as pain and feelings of weakness or "buckling".  Such symptomatology is consistent with the rating currently assigned for his left knee disability prior to June 13, 2011.  

In conclusion, the Board finds that entitlement to a higher rating was not warranted prior to June 13, 2011 for the Veteran's left knee disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Since August 1, 2012

The Veteran's left knee disability is rated under 38 C.F.R. 4.71a, Diagnostic Code 5055, which pertains to a prosthetic replacement of a knee joint, since August 1, 2012.  That Diagnostic Code assigns a minimum rating of 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 directs a rating by analogy under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).

Ratings under Diagnostic Codes 5256, 5261, and 5262 are permitted because these diagnostic codes allow for ratings in between a minimum 30 percent rating and a maximum 60 percent rating that is permitted under Diagnostic Code 5055.  Any intermediate ratings that are assigned under Diagnostic Codes 5256, 5261, or 5262 would be assigned in place of any rating that would have been assigned under Diagnostic Code 5055.  Assigning concurrent ratings under Diagnostic Code 5055 and Diagnostic Codes 5256, 5261, or 5262 is impermissible, as it would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2016).  

Under Diagnostic Code 5256, a 40 percent rating is warranted for ankylosis in flexion between 10 and 20 degrees; a 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees; and a 60 percent rating is warranted for extremely unfavorable ankylosis or ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

"Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary p. 93 (30th ed. 2003).

Under Diagnostic Code 5261, a limitation of extension to 30 degrees warrants a 40 percent rating, and a limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, nonunion of the tibia and fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45; DeLuca.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

At a June 2014 VA examination he reported difficulty kneeling and with prolonged standing.  Left knee flexion was shown to 120 degrees, with objective evidence of painful motion measured at 120 degrees.  Left knee extension was to 0 degrees, with no limitation of extension or objective evidence of painful motion.  The Veteran had functional loss of the left knee, with less movement than normal, and pain on movement.  There were no additional limitations with repetitive-use.  Muscle strength testing revealed normal strength.  Additionally, joint stability testing revealed normal anterior, posterior, and medial-lateral instability.  There was no evidence of patellar subluxation or dislocation.  The Veteran did not have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examination did reveal any meniscal conditions.  

The Veteran had intermediate degrees of residual weakness, pain and limitation of motion.  His knee condition impacted his ability to perform physical labor involving extended walking, bending, or lifting.  However, the examiner found that the appellant was not restricted in performing jobs in such fields as retail or clerical work as he was ambulatory and could perform light lifting.  The examiner determined that it was less likely than not that there was additional decrease in range of motion during flare-ups.

The Veteran was afforded another examination in January 2017.  He reported an inability to stand for long periods of time.  Physical examination revealed that left knee flexion was limited to 50 degrees.  There was evidence of pain with weight-bearing and with passive motion, which caused functional loss.  There was also objective evidence of crepitus.  The Veteran did not demonstrate additional loss of function or range of motion with repetition.  There was less movement than normal; however, there was no evidence of ankylosis.  The Veteran's left knee showed atrophy, with muscle strength evaluated as 3/5.  There was no recurrent subluxation, lateral instability or recurrent effusion.  The Veteran did not have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  Additionally, the examiner did not observe any meniscal condition.

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted since August 1, 2012.  There is no evidence of ankylosis, no evidence of extension limited to 30 degrees, and no evidence of nonunion of the tibia and fibula due to a service connected disorder.  Again, the Board considered the Veteran's and buddy lay statements, including statements regarding his knee instability and pain.  The Board finds that these statements are consistent with the rating assigned.  See Jandreau, 492 F.3d at 1376-77.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to a rating in excess of 30 percent for a left knee disability at any point since August 1, 2012 is not established.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor a question reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee strain prior to June 13, 2011 is denied.

Entitlement to a disability rating in excess of 30 percent since August 1, 2012, for osteoarthritis status post total arthroplasty, left knee is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


